Exhibit 10.1

 

Contract ID No. CW717613

 

AMENDMENT NO. 1 TO MASTER SERVICE PROVIDER AGREEMENT

 

This Amendment No. 1 to the Master Service Provider Agreement (together with any
Exhibits attached hereto or incorporated into this document, this “Amendment”)
is entered into as of the effective date indicated in the signature box below
(the “Effective Date”) by and between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
a national banking association (“JPMC”) and the supplier named in the signature
box below (“Supplier”).

 

JPMC and Supplier are parties to a Master Agreement dated December 6, 2004
(“Agreement”).  JPMC and Supplier, by signing in the signature blanks below,
agree to amend the terms of the Agreement to include the terms set forth in this
Amendment.  Sections references in this Amendment refer to the Section of this
Amendment unless otherwise noted. In the event of a conflict between the terms
of this Amendment and the terms previously set forth in the Agreement, the terms
set forth in this Amendment will prevail.  Except as expressly stated in this
Amendment, the terms of the Agreement remain in full force and effect.

 

 

Master Contract ID Number: 70575

 

 

 

Effective Date: Novmeber 1, 2014

 

 

 

VIRTUSA CORPORATION

JPMORGAN CHASE BANK, NATIONAL

 

ASSOCIATION

By:

/s/ Paul D. Tutun

 

By:

/s/ Scott Daugherty

 

 

 

 

 

Name:

Paul D. Tutun

 

Name:

Scott Daugherty

 

 

 

 

 

Title:

SVP & General Counsel

 

Title:

Executive Director

 

 

 

 

 

Date:

12/23/14

 

Date:

1/5/15

 

 

For JPMC, notice must be sent to the following address:

 

 

With a copy to:

 

 

JPMorgan Chase Bank, N.A.

JPMorgan Chase Bank, N.A.

Contracts Management

Legal Department

Mail Code OH1-0638

Mail Code NY1-A425

1111 Polaris Parkway, Suite 1N

1 Chase Manhattan Plaza, 25th Floor

Columbus, Ohio 43240-0638

New York, New York 10081

Attn: Contracts Manager

Attn: Workflow Manager

Reference: Contract ID No. CW717613

Reference: Contract ID No. CW717613

Fax: (614) 213-9455

Fax: (212) 383-0800

 

For Supplier, a copy of each notice must be sent to the following addresses:

 

Virtusa Corporation

2000 West Park Drive

Westborough, MA01581

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing premises and the promises,
terms and conditions set forth below and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, agree as under.

 

I.                To amend the Agreement as follows:

 

1.              Section 1, Definitions and Construction, is hereby amended as
follows:

 

A.            Section 1.1, Definitions, is hereby amended as follows:

 

(i)            Section 1.1(i), Change of Control, is hereby deleted in entirety.

 

B.            Section 1.2, References, is hereby amended to append the following
provision at the end thereof:

 

“The term “days” refers to calendar days.  “Business Day” means Monday through
Friday, excluding any official JPMC holidays.  “Agent” mean third party
consultants, outsourcers, contractors and other service providers.  When used in
this Agreement, the phrases “represents and warrants” and “represents, warrants
and covenants” mean that the representations, warranties, and covenants are
deemed given as of the Effective Date and on an ongoing basis throughout the
term of this Agreement and throughout each Schedule Term.”

 

C.            Section 1, Definition and Construction, is hereby further amended
to include the following new sections:

 

“1.5 Schedules

 

The parties will agree on the goods, licensed materials or services that
Supplier will provide (each, a “Deliverable”), the prices that JPMC will pay and
other transaction-specific terms through schedules to this Agreement
(“Schedules”).  Each Schedule will either be (a) a separate document that is
signed by both JPMC and Supplier; (b) a proposal or other offer to provide goods
or services by Supplier that is accepted by an authorized representative of JPMC
via email; or (c) a JPMC purchase order, electronic (e.g., “Procure to Pay”) or
otherwise, that is accepted by Supplier and references either this Agreement or
a Schedule.  Each Schedule will be deemed to incorporate all of the terms of
this Agreement.  If a term in a Schedule conflicts with a term in this
Agreement, the provisions of this Agreement will prevail unless the term in the
Schedule specifically states that it will prevail. If a term in a Schedule
conflicts with a term in a purchase order that is issued pursuant to that
Schedule, the provisions of the Schedule will prevail unless the purchase order
specifically states that the term in the purchase order shall prevail.  If terms
in this Agreement conflict, the term most closely describing the type of
transaction giving rise to the issue will prevail.”

 

“1.6 Entities Entering into Schedules

 

JPMC or any of its Affiliates (each, a “JPMC Entity” and collectively, “JPMorgan
Chase & Co.”) may enter into Schedules.  The term “Affiliate” means an entity
owned by, controlling, controlled by, or under common control with, directly or
indirectly, a party.  For this purpose, one entity “controls” another entity if
it has the power to direct the management and policies of the other entity (for
example, through the ownership of voting securities or other equity interest,
representation on its board of directors or other governing body, or by
contract).  The benefits of any Schedule extend to the JPMC Entity that signs
the Schedule and to other JPMC Entities, customers, employees, suppliers,
business partners and divested companies (each, a “Recipient”).”

 

“1.7 Each Schedule Is a Separate Agreement

 

Each Schedule will be a separate agreement between Supplier and the JPMC Entity
that signs the Schedule.  All subsequent references to “JPMC” in this Agreement
will be deemed references to the JPMC Entity that signed the Schedule.  Only the
JPMC Entity and Supplier entity that signs a Schedule will be liable for such
JPMC/Supplier Entity’s obligations under that Schedule.  Notwithstanding
anything to the contrary contained in this Agreement or any Schedule, in no
event will any JPMC Entity that is a bank be deemed to be a guarantor of, or
otherwise liable for, any performance or payment obligation of any other JPMC
Entity in connection with this Agreement or any Schedule.”

 

“1.8 Schedule Term

 

A Schedule may state a term for that Schedule (the “Schedule Term”).  A Schedule
that does not state a Schedule Term will be effective from its effective date
until the termination of this Agreement, unless otherwise terminated in
accordance with this Agreement or the Schedule.  Unless otherwise agreed in the
applicable Schedule, following the Schedule Term stated in any Schedule, JPMC
will have the right to renew the Schedule Term with respect to services for up
to five additional one year renewal terms.”

 

“1.9 Country Specific Terms

 

JPMC and Supplier agree that outside of the United States, the Deliverables may
be subject to mutually acceptable country unique terms and conditions which may
require amending or supplementing this Agreement as appropriate.

 

2

--------------------------------------------------------------------------------


 

To the extent possible, the JPMC Entity located outside of the United States
will order Deliverables directly from Supplier entity in the applicable country.
Supplier entity in the applicable country will supply the Deliverables and
invoice such JPMC Entity in local currency and such JPMC Entity will pay
Supplier entity in the applicable country in local currency.”

 

2.              Section 2, Services, is hereby amended as follows:

 

A.            Section 2.4, Applicable Laws; Country-Specific Legal and
Regulatory Requirements, is hereby amended to be deleted in its entirety and
replaced with the following:

 

“2.4 Compliance with Laws

 

(a)         Supplier represents and warrants that Supplier will perform all of
its obligations to JPMorgan Chase & Co. in compliance at all times with all
foreign, federal, state and local statutes, orders, conventions, regulations,
self-regulatory standards, and regulatory interpretations and guidance including
those of any governmental agency (collectively, “Laws”) that are applicable to
Supplier in performing its obligations to JPMorgan Chase & Co. or that would be
applicable to JPMorgan Chase & Co. if JPMorgan Chase & Co. were performing those
obligations using its own employees and assets.

 

(b)         To the extent Supplier is providing, serving, or hosting Internet,
email or portable device ready user interface elements or functionality,
Supplier represents and warrants that such elements and functionality will
conform to the W3C Web Content Accessibility Guidelines Version 2.0 Level A & AA
Success Criteria, as well as any state or federal laws applicable to Internet,
email or portable device accessibility including, but not limited to, the U.S.
Americans with Disabilities Act.

 

(c)          To the extent any Supplier Personnel are performing any services
within the United States or any territory to which U.S. immigration Laws apply,
Supplier represents, warrants and covenants that, during the Schedule Term of
any applicable Schedule (i) Supplier and all applicable subcontractors will
comply with all (x) U.S. immigration Laws, including but not limited to the
Immigration and Nationality Act and the Immigration Reform and Control Act of
1986; and (y) Laws, regulations, orders, and policy guidance relating to all
forms of work authorization such as H-1B and L-1 visas, including guidance from
the U.S. Citizenship and Immigration Service on H-1B visas and third-party site
placements; (ii) all Supplier Personnel assigned to a JPMC U.S. location shall
have valid, unexpired work authorization; and (iii) Form I-9, Employment
Eligibility Verification has been completed for all Supplier Personnel assigned
to a JPMC U.S. location and I-9s with expiring work authorizations shall be
re-verified as necessary.”

 

B.            Section 2, Services, is hereby further amended to include the
following new sections:

 

“2.7Timing of Services

 

Supplier will begin providing the Services on the date specified in the
applicable Schedule.  If the Schedule does not specify a start date, Supplier
will begin providing the Services on the effective date of the applicable
Schedule.  Supplier will complete the Services on the date(s) specified in the
Schedule.  If the Schedule does not specify completion date(s), Supplier will
complete the Services in a timely manner.

 

“2.8 Materials, Facilities and Assistance for Performance of Services

 

Supplier will provide all necessary equipment and related materials, including
specialized equipment and the like, to perform the Services and neither JPMC nor
any Recipient will be required to provide any work space, equipment, materials,
training, supervision or other assistance in connection with the Services.”

 

“2.9 Right of Supplier Personnel to Work in a Country

 

For Services performed within a given country, Supplier will assign only
Supplier Personnel who are either citizens of that country or legally eligible
to work there.  Supplier represents and warrants that it has complied and will
comply with the immigration Laws of the countries in which the Services are
performed.”

 

“2.10 Termination Assistance for Critical Services

 

In addition to the general provisions for termination assistance services in
this Agreement, for all Critical Services, Supplier agrees that:

 

(a)         Disengagement Plan.

 

Supplier will, within 90 days after the commencement of Services provide to JPMC
for its approval a draft plan for the disengagement and transfer of the Services
upon the expiration or termination of the Services (upon approval, the
“Disengagement Plan”). Supplier will ensure that the Disengagement Plan: 
(i) specifies Supplier Key Personnel and other resources that will be used to
perform Termination Assistance Services; (ii) provides an estimate of

 

3

--------------------------------------------------------------------------------


 

incremental fees for the additional resources, if any, required to provide the
Termination Assistance Services; (iii) specifies substantially all things
necessary to efficiently carry out the Termination Assistance Services; and
(iv) sets out a timetable and process for the Termination Assistance Services
that will enable JPMC to have completed disengagement as quickly as reasonably
possible without materially disrupting the quality of the Services and without
limiting Supplier’s obligation to meet any applicable services levels during the
Termination Assistance Period.

 

Supplier will provide updates to the Disengagement Plan during the Schedule Term
as necessary to take into account changes to the Services and submit the updates
to JPMC for approval.  Upon approval the updates will be incorporated into the
Disengagement Plan.

 

(b)         Termination Assistance Services.

 

“Termination Assistance Services” means (i) the Services to the extent JPMC
requests the Services during the Termination Assistance Period, (ii) Supplier’s
cooperation with JPMC or another supplier designated by JPMC in the transfer of
the Services; and (iii) any other services requested by JPMC in order to
facilitate the transfer of the Services to JPMC or another supplier designated
by JPMC. In addition to the general provisions for termination assistance
service in this Agreement, Supplier will, upon the expiration or termination of
the applicable Schedule, provide the Termination Assistance Services in
accordance with the Disengagement Plan.  Except as otherwise set forth in this
Agreement, the Termination Assistance Services will be provided at the
applicable rates set forth in the applicable Schedule(s) or, if the applicable
rates are not set forth in the Schedule(s), at Supplier’s rates then in effect
for like services immediately prior to the expiration or termination of the
applicable Schedule, except to the extent that resources included in the fees
being paid by JPMC to Supplier after expiration or termination of the applicable
Schedule can be used to provide the Termination Assistance Services.

 

(c)          Termination Assistance Period.

 

“Termination Assistance Period” (i) means a period of time designated by JPMC
commencing on the date JPMC delivers to Supplier a notice of intent to terminate
the applicable Schedule, or (ii) where no such time is so designated, means the
period between the effective date of the termination notice and the 120th day
after the effective date of the termination of the applicable Schedule. In any
event, during the Termination Assistance Period Supplier will provide the
Termination Assistance Services in accordance with this Section. The quality and
level of performance of the Services during the Termination Assistance Period
will not be degraded as compared to the quality and level of performance of the
Services prior to the Termination Assistance Period.  After the expiration of
the Termination Assistance Period, Supplier will (i) answer questions from JPMC
regarding the terminated Services on an “as needed” basis at Supplier’s then
standard billing rates and (ii) deliver to JPMC any remaining JPMC owned reports
and documentation relating to the terminated Services still in Supplier’s
possession.”

 

“2.12 Exit Rights

 

Upon the later to occur of (a) the expiration or termination of the applicable
Schedule or (b) the last day of any Termination Assistance Period (the “End
Date”), (i) the access right, if any, granted to Supplier and Supplier Personnel
to JPMC networks or computing systems will immediately terminate; and (ii) if
and to the extent the applicable Schedule gives JPMC license rights, Supplier
will deliver to JPMC a copy of any software in the form in use as of the End
Date, which JPMC has such rights.”

 

“2.13 Supplier Personnel Information

 

Upon the delivery of a notice of intent to terminate the applicable Schedule or
a determination that the Schedule Term will not be renewed, with respect to the
then current Supplier Personnel who are providing Critical Services (each an
“Affected Supplier Personnel”). Supplier will (i) not terminate, reassign or
otherwise remove from providing the Services or Termination Assistance Services
any Affected Supplier Personnel; and (ii) to the extent not prohibited by
applicable Law, provide JPMC and its designees full access to the Affected
Supplier Personnel to the extent such access does not adversely impact
Supplier’s delivery of the Services or Termination Assistance Services to JPMC.”

 

“2.14 Complaints

 

If Supplier receives any communication from or on behalf of a JPMorgan Chase &
Co. customer indicating a complaint with respect to Supplier’s Services or other
Deliverables, JPMorgan Chase & Co. or any JPMorgan Chase & Co. product or
service (whether or not related to any Services or other Deliverables), Supplier
will report that communication to JPMC and take only such actions as reasonably
requested by JPMC or as set forth in the

 

4

--------------------------------------------------------------------------------


 

applicable Schedule with respect to the reporting and other handling of
complaints.  Any such communications will be deemed JPMC Confidential
Information.”

 

3.              Section 4, Covenants and Obligations of the parties, is hereby
amended to append the following provision at the end of Section 4.1
(b) Financial Reports thereof:

 

“Further, JPMC may use any Supplier information already in JPMC’s possession,
whether received as a result of this Agreement or any other relationship
Supplier has with JPMC.  Supplier will promptly notify JPMC of any material
adverse changes in Supplier’s financial stability.”

 

4.              Section 5, Project Team, is hereby amended as follows:

 

A.            Section 5.2 (d), is hereby deleted in its entirety.

 

B.            Section 5.2 (f), is hereby deleted in its entirety and replaced
with the following:

 

“(i) If JPMC or Recipient determines that the continued assignment to JPMC’s
account of any Supplier Personnel is not in the best interests of JPMC due to
material performance issues, JPMC may request in writing that the individual be
replaced.  On receipt of such notice, Supplier will have two weeks chance to
cure.  If Supplier is unable to cure within such two week period, then Supplier
will remove that individual from JPMC’s account and all JPMorgan Chase & Co.
facilities and within a reasonable time period replace that individual with
Supplier Personnel of suitable ability and qualifications at no additional cost
to JPMC.  JPMC will not be invoiced for any work performed by that individual if
JPMC’s request for removal and replacement of that individual is made within the
first 10 Business Days of that individual’s assignment to JPMC’s account. 
Additionally, JPMC shall not be obligated to pay for any time that replacement
Supplier Personnel spend performing Services until such time as the replacement
Supplier Personnel have reached the level of proficiency required to effectively
perform their required roles such ramp-up period not to exceed 10 business days.

 

(ii) Supplier agrees to notify JPMC immediately in the event that any Supplier
Personnel ceases to work on behalf of Supplier with respect to the provision of
the Services.  Supplier’s notice will contain the name of the Supplier
Personnel, the date of the cessation of the Services by such Supplier Personnel,
the JPMC Standard or Global Identification Number, as the case may be, for such
Supplier Personnel, if applicable, information with respect to the systems, if
any, to which such Supplier Personnel had access, and a list of all JPMC
property, assets and equipment, if any, held by such Supplier Personnel (“JPMC
Returnable Property”).  Supplier will collect and secure all JPMC Returnable
Property and will promptly return it to JPMC together with any identification
cards, secure tokens and other access or status authorizations issued to such
Personnel, or to Supplier for use by such Supplier Personnel.  All notices
pursuant to this Section will be given as provided in this Agreement unless
otherwise specified in the applicable Schedule.”

 

C.            Section 5.5, Supplier Personnel’s Compliance with JPMC
Requirements, is hereby amended to be deleted in its entirety and replaced with
the following:

 

“5.5 Fingerprinting; Drug Testing; Background Checks of Supplier Personnel

 

(a)         As a participant in a highly regulated industry, JPMC has certain
requirements (as may be amended from time to time by JPMC, the “JPMC
Requirements”) that will apply to Designated Supplier Personnel.  There are two
types of Designated Supplier Personnel:  Category I Designated Supplier
Personnel and Category II Designated Supplier Personnel.  Category I Designated
Supplier Personnel and Category II Designated Supplier Personnel are
collectively referred to as “Designated Supplier Personnel”.  Supplier
represents, warrants and covenants that it will not assign any Designated
Supplier Personnel to JPMC if such person has been convicted of, pled guilty or
no contest to, or participated in a pre-trial diversion program for felony or
multiple misdemeanor offenses involving crimes of dishonesty or breach of trust
including theft; money laundering; embezzlement; or the manufacture, sale,
distribution of, or trafficking in drugs or controlled substances or criminal
conspiracy.  Supplier will comply with all JPMC Requirements (where permitted by
applicable Law) and agrees that all assignments of Designated Supplier Personnel
made pursuant to this Agreement or any applicable Schedule will be made in
accordance with the JPMC Requirements.

 

(b)         “Category I Designated Supplier Personnel” are:  (i) Supplier
Personnel that are assigned to provide Services on-site at a JPMorgan Chase &
Co. location and that will receive a JPMorgan Chase & Co. identification access
badge; or (ii) Supplier Personnel that have access to networks or systems of
JPMorgan Chase & Co. whether such Supplier Personnel are working on-site at a
JPMorgan Chase & Co. location or off-site.

 

5

--------------------------------------------------------------------------------


 

(c)          “Category II Designated Supplier Personnel” are Supplier Personnel
who, as part of the Services, have access to either sensitive data (including
Personal Information about JPMC’s customers, clients or employees (current,
former or prospective), customer property (tangible or intangible), or any JPMC
Data.

 

(d)         If, at any time, JPMC determines, in its sole discretion, that any
Category II Designated Supplier Personnel has or will have access to any highly
sensitive JPMC Data, JPMC may, upon notice to Supplier convert the relevant
Category II Designated Supplier Personnel to Category I Designated Supplier
Personnel and the JPMC Requirements for Category I Designated Supplier Personnel
specified in Section 5.5(f) below will apply as of the date of Supplier’s
receipt of such notice from JPMC, Supplier having a reasonable period of time to
comply with JPMC Requirements.

 

(e)          Any Designated Supplier Personnel who do not successfully meet or
comply with any of the then-current JPMC Requirements will not be assigned, or
if applicable, will not continue in an assignment, to provide Services to JPMC
and Supplier will promptly replace such Designated Supplier Personnel at no
additional charge to JPMC; provided, however, such failure to meet or comply
with any of the applicable JPMC Requirements will not affect such individual’s
eligibility for employment with Supplier or any Supplier subcontractor, as the
case may be.

 

(f)           The JPMC Requirements require that on or before the first day of
the assignment, all Category I Designated Supplier Personnel:

 

(i)             Accurately complete, sign and submit to Supplier a JPMC
Pre-Assignment Statement (a current copy of which is located at
http://www.jpmorganchase.com/corporate/About-JPMC/supplier-personnel-policies.htm
or is otherwise available from JPMC upon request).  Supplier will retain
original signed copies of each executed JPMC Pre-Assignment Statement and, upon
JPMC’s request, Supplier will promptly deliver to JPMC original signed copies of
each such document.  If any Category I Designated Supplier Personnel answers
questions three or four in the Pre-Assignment Statement in the affirmative,
Supplier will report this fact to JPMC prior to such Category I Designated
Supplier Personnel’s first day of assignment for review and consideration by
JPMC with the understanding that JPMC may require Supplier to assign different
Category I Designated Supplier Personnel based on this information.  The
affirmative answers of all Category I Designated Supplier Personnel to questions
five and six of the Pre-Assignment Statement will be reported to JPMC prior to
such Category I Designated Supplier Personnel’s first day of assignment for use
in conjunction with JPMC-administered background checks, Supplier acknowledging
that JPMC may require Supplier to assign different Category I Designated
Supplier Personnel based on this information;

 

(ii)          Submit to fingerprinting (at a location designated by JPMC) in
accordance with the then-current JPMC Fingerprinting Policy (a current copy of
which is located at
http://www.jpmorganchase.com/corporate/About-JPMC/supplier-personnel-policies.htm
or is otherwise available from JPMC upon request); provided, that if any
fingerprints are not readable then the relevant Category I Designated Supplier
Personnel will submit to an alternative form of background check as required by
JPMorgan Chase & Co., all at JPMC’s sole cost and expense;

 

(iii)       Submit to and successfully pass a drug test (administered by
Supplier or a third party hired by Supplier, in each case at Supplier’s sole
cost and expense) that complies with the then-current JPMC Drug Testing Policy
(a current copy of which is located at
http://www.jpmorganchase.com/corporate/About-JPMC/supplier-personnel-policies.htm
or is otherwise available from JPMC upon request);

 

(iv)      Agree to have his/her photograph taken; and

 

(v)         Agree to complete privacy and data protection training, subject to
local employment law, as required and as defined by the JPMC line of business or
corporate group engaging the Category I Designated Supplier Personnel.

 

(g)          The JPMC Requirements require that on or before the first day of
the assignment, all Category II Designated Supplier Personnel:

 

(i)             Will have been submitted to and passed a background check
(including criminal background checks) conducted by Supplier or a third party
vendor contracted by Supplier (“Supplier Background Checks”).  As between
Supplier and JPMC, Supplier is solely responsible for all expenses associated
with such Supplier Background Checks.  Upon request, Supplier will provide JPMC
with the written policies and procedures governing such Supplier Background
Checks.  The Supplier Background Checks will, if permitted by law, at a minimum,
meet the national standards for employment screening as set forth in the Federal
Fair Credit Reporting Act (FCRA), as updated from time to time and include, at a
minimum, a certification of county, state & federal criminal records, national
criminal database records, international criminal records searches, social
security number validation, OFAC and other prohibited parties searches and sex
offender registry searches.  In the event of a conflict between the

 

6

--------------------------------------------------------------------------------


 

FCRA and any state law (including state labor codes and guidelines), the more
thorough requirements will govern.  Supplier will not provide the detailed
results of the Supplier Background Checks to JPMC.  No less than quarterly,
Supplier will review the roster of current Category II Designated Supplier
Personnel and ensure that each one passed the Supplier Background Checks.

 

(ii)          Agree to complete privacy and data protection training consistent
with Supplier’s obligations under this Agreement with respect to Personal
Information, subject to local employment law.”

 

5.              Section 8, Payments to Supplier, is hereby amended as follows:

 

A.            Section 8.2, Payment Schedule and Invoices, is hereby amended to
include the following sub-clauses:

 

“(a)   General

 

All invoices will identify:  (i) the applicable Schedule and Agreement numbers,
(ii) the applicable purchase order number (if any), (iii) dates when each
Deliverable was provided and, if applicable, (iv) the taxing jurisdiction(s) in
which each Deliverable was provided.

 

(b) Invoices for Licensed or Purchased Goods

 

Invoices for licensed or purchased goods will also include:  (i) the name and
description of the good, (ii) the part number or other identifier of the good,
(iii) the quantity of Deliverables being licensed or purchased, (iv) the unit
price for the good, (v) if applicable, the level of discount being applied and
(vi) the total dollar amount owed.

 

(c) Invoices for Services

 

Invoices for services and maintenance will also include, if applicable:  (i) a
brief description of the services provided, (ii) the quantity of hours worked,
(iii) the names and hourly rates of each individual performing the services,
(iv) the tasks performed, (v) the dates of performance, (vi) the service code
number or other identifier for the services (if any) and (vii) the total dollar
amount owed.

 

(d) Address

 

Unless otherwise specified by JPMC, Supplier will send all invoices to the
address specified in the applicable Schedule.”

 

B.            Deleted.

 

C.            Section 8.5, Increase in Fees, is hereby deleted in its entirety
and replaced with the following:

 

“8.5 Increase in Fees

 

The rates and prices provided under any Schedule will not be increased by
Supplier during the Schedule Term.  For any renewal terms, rates and prices will
not be increased by Supplier more than once annually and by more than the lower
of:  (i) for personnel in each respective geography, the cumulative rise in the
applicable “Country CPI” as defined below; (ii) the percentage increase in the
rates or prices generally charged by Supplier; or (iii) three percent.  The term
“Country CPI” means (i) for the United States, the Consumer Price Index for All
Urban Consumers for the US City Average for all Items, 1982-1984 Equal 100 Base,
as reported by the US Department of Labor’s Bureau of Labor Statistics and
(ii) for India, the Linked All India CPI (UNME) on base 1984-85 = 100; Published
by Govt. of India, Ministry of Statistics and Programme Implementation, Central
Statistical Organization...

 

D.            Section 8.6, Audit of Fees, is hereby deleted in its entirety and
replaced with the following:

 

“8.6, Audit of Fees

 

Upon JPMC’s request with reasonable notice, Supplier will permit, for each
Schedule, technical, financial and operational audits of Supplier and its
Affiliates, related to the subject matter of this Agreement as applicable to
each Schedule, by the internal and external auditors and personnel of JPMorgan
Chase & Co. and regulators (collectively, “Auditors”).  Audits by internal or
external auditors and personnel of JPMorgan Chase & Co. will not occur more than
twice in any calendar year per Schedule unless such audit is materially
different in scope from a preceding audit or JPMC has a good faith belief that
Supplier is in material breach of the Agreement.  During each audit, Supplier
will grant the Auditors reasonable access to Supplier’s books, records,
third-party audit and examination reports, systems, facilities, controls,
processes, procedures, service level measurement systems, and actual service
levels to the extent related to a reasonable assessment of Supplier’s
performance of its obligations to JPMC.  Supplier will, in a timely manner,
fully cooperate with the Auditors and provide the Auditors all assistance as
they may reasonably

 

7

--------------------------------------------------------------------------------


 

request in connection with the audit.  The Auditors will seek to avoid
disrupting Supplier’s operations during the audit.  If the Auditors document
either an overcharge of the fees for the audited period or a material breach of
Supplier’s obligations, Supplier will promptly (a) reimburse JPMC for its
reasonable cost of performing the audit if the overcharge is more than two
percent of the fees for the audited period, (b) reimburse JPMC for any
overcharge (c) promptly correct any identified breach, and (d) such audit shall
not be counted for the purposes of the limitation in the second sentence above.”

 

E.            Section 8, Payments to Supplier, is hereby amended to include the
following sections:

 

“8.7 Payments

 

All payments will be made in U.S. Dollars.  JPMC will pay all undisputed amounts
on each invoice within 45 days after JPMC’s receipt of an accurate invoice,
i.e., an invoice showing only undisputed amounts.  JPMC will have no obligation
to pay any charges and expenses that Supplier fails to invoice to JPMC within
120 days after the charges or expenses were incurred.”

 

“8.8Expenses

 

Only when agreed to in the applicable Schedule will JPMC pay reasonable and
actual (meaning without mark-up or administrative fee), pre-approved in writing
travel and communications expenses (for which Supplier can provide receipts)
incurred by Supplier to perform services under this Agreement and only in
accordance with the JPMorgan Chase Supplier Travel and Expense Policy (a current
copy of which is located at
http://www.jpmorganchase.com/corporate/About-JPMC/travel-policy.htm or is
otherwise available from JPMC upon request).  For the avoidance of doubt, JPMC
will benefit from any rebates provided to Supplier by the travel and
communications service providers regardless of whether they are reflected on the
receipts or are applied at some other time.  If JPMC reimburses for meals or
entertainment costs incurred by Supplier, any Internal Revenue Code Section 274
limitation on deductibility of the costs will be assumed by Supplier, not JPMC.”

 

“8.9 Credits

 

Any undisputed credits due to JPMC will be applied on the next invoice for the
applicable Schedule against amounts then due and owing.  If any credit is due to
JPMC after the termination or expiration of the applicable Schedule, Supplier
will pay the amount of the credit to JPMC within 30 days after such termination
or expiration.  All credits will be credited or paid in U.S. Dollars only.”

 

“8.10 Right to Set Off

 

JPMC will have the right to set off undisputed amounts owed by Supplier or any
of Supplier’s Affiliates to JPMorgan Chase & Co. against amounts payable under
this Agreement, if Supplier agrees in writing that such amount is due and
payable to JPMC.”

 

“8.11 Invoice Disputes

 

In the event of a good faith dispute with regard to one or more
item(s) appearing on an invoice, JPMC may withhold the disputed amount while the
parties attempt to resolve the dispute in accordance with Section 19.14, 19.15,
19.25, & 19.26.  JPMC’s withholding of that payment prior to resolution of the
dispute will not constitute a breach of this Agreement or be grounds for
Supplier to suspend its provision of Deliverables.”

 

6.              Section 11, Confidentiality; Compliance with Privacy Policies is
hereby amended as follows:

 

A.            Section 11.4(e) is hereby deleted except the last sentence of the
paragraph, to be replaced with the following:

 

“If Supplier receives, has access to or processes personal information protected
by the Privacy Regulations (“Personal Information”) from JPMorgan Chase & Co.,
or from other person within the scope of this Agreement, Supplier will be
subject to applicable Laws restricting collection, use, disclosure, processing
and free movement of personal data (collectively, the “Privacy Regulations”). 
The Privacy Regulations include the Federal “Privacy of Consumer Financial
Information” Regulation (12 CFR Part 40) and Interagency Guidelines Establishing
Information Security Standards (App B to 12 CFR Part 30), as amended from time
to time, issued pursuant to the Gramm-Leach-Bliley Act of 1999 (15 U.S.C. §6801,
et seq.), the Health Insurance Portability and Accountability Act of 1996 (42
U.S.C. §1320d), The Data Protection Act 1998 and Directives 95/46/EC,
2009/136/EC and 2002/58/EC of the European Parliament and of the Council, as
amended from time to time, and applicable implementing legislation.  JPMorgan
Chase & Co. may provide guidelines to help Supplier comply with the Privacy
Regulations, but Supplier using its own legal advisors will remain fully
responsible for interpreting and complying with the Privacy Regulations with
respect to Supplier’s business.”

 

8

--------------------------------------------------------------------------------


 

B.            Section 11, Confidentiality; Compliance with Privacy Policies is
hereby further amended to include the following sections:

 

“11.5 Return or Destruction

 

Supplier will return or destroy any of JPMC”s Confidential Information in
Supplier’s possession or under Supplier’s control, as soon as possible after the
earlier of:  (a) JPMC’s request, or (b) the date Supplier no longer requires
that Confidential Information to perform its obligations to JPMC.  Supplier will
provide JPMC with a certificate, signed by an officer of Supplier, certifying
that all of that Confidential Information has been destroyed or returned to JPMC
or its designee (e.g., JPMC’s escrow agent).  JPMC is entitled to withhold
payment of any and all amounts due to Supplier so long as Supplier fails to
comply with this Section or any other provisions of this Agreement or the
applicable Schedule with respect to destruction or return of Confidential
Information (collectively and individually, “Supplier’s Purge Obligations”). 
The limitations of liability and disclaimers in this Agreement will not apply to
any breach of Supplier’s Purge Obligations.  This provision shall survive
termination or expiration of this Agreement.”

 

7.              Section 12, Representation and Warranties, is hereby amended as
follows:

 

A.            Section 12.1(c) is hereby deleted in its entirety and replaced
with the following:

 

“Each party represents and warrants that it has:  (a) all requisite legal and
corporate power to execute and deliver this Agreement and each Schedule,
(b) taken all corporate action necessary for the authorization, execution and
delivery of this Agreement and each Schedule, (c) no agreement or understanding
with any third party that interferes with or will interfere with its performance
of its obligations under this Agreement and each Schedule, (d) obtained and will
maintain all rights, approvals and consents necessary to perform its obligations
and grant all rights and licenses granted under this Agreement and each
Schedule, and (e) taken all action required to make this Agreement and each
Schedule a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms.”

 

B.            Section 12.1(j) is hereby deleted in its entirety and replaced
with the following:

 

“Supplier represents and warrants that each Deliverable will:  (a) be free from
errors and defects caused by Supplier in workmanship and materials categorized
as a Severity 1 (defect which crashes the deliverable and renders it unusable in
the production environment or Severity 2 (defect in major functionality with
significant impact on the user for which no workaround is available) for ninety
(90) days after Acceptance of the Deliverable.  Within ten days after JPMC
informs Supplier in writing during the warranty period that a Deliverable does
not conform to this warranty, Supplier will, at its own expense, replace the
nonconforming Deliverable with a Deliverable that is in Compliance.  If Supplier
fails to do so within that period, JPMC may, at its option:  (i) extend the
correction period or (ii) bring a claim against Supplier for the damages caused
by the non-conforming Deliverable and any other Deliverables that JPMC is unable
to use as a consequence of the nonconformity.

 

The forgoing warranty shall not apply to the extent the defect is caused by
(i) JPMC’s hardware malfunction, environment or infrastructure, or other causes
beyond the reasonable control of Supplier, (ii) third party software not
licensed through Supplier, (iii) the installation of the Deliverable in a
hardware or operating environment not expressly stated in the applicable
Schedule; (iv) modification to the Deliverables (other than by Supplier),
(v) failure of any assumption agreed by the parties, of (vi) the non-performance
of JPMC of its obligations under any Schedule.”

 

D.            Section 12, Representation and Warranties, is hereby further
amended to include the following new sections:

 

“12.3 No Inducements

 

Supplier represents and warrants that Supplier has not provided, and will not
provide, to any JPMorgan Chase & Co. employee or contractor any gift, gratuity,
service or other inducement or favor to influence or reward that employee or
contractor in connection with any Schedule.  By way of example and for the
avoidance of doubt, meals and tickets are considered inappropriate under this
Section.”

 

“12.4 Adequate Documentation

 

To the extent Documentation is included in the scope of the Schedule, Supplier
represents and warrants that the Documentation will describe fully and
accurately the features and functions of the version(s) of the Deliverables then
in use by JPMC or Recipient well enough to allow a reasonably skilled JPMC or
Recipient user to effectively use all of its features and functions without
assistance from Supplier.  If Supplier provides source code, the Documentation
will also include all information that a reasonably skilled programmer needs to
maintain, modify and implement the applicable Deliverables without assistance
from Supplier.”

 

9

--------------------------------------------------------------------------------


 

“12.5 Pass Through of Third Party Warranties

 

In addition to its other representations and warranties given in the Agreement,
Supplier will provide to JPMC and Recipients the full benefit of all covenants,
warranties, representations and indemnities granted to Supplier by third parties
in connection with any Deliverables. Where the third party prohibits Supplier
from passing through any indemnities, representations or warranties to JPMC,
Supplier shall either (a) provide them directly to JPMC as part of this
Agreement or (b) enforce them against the third party and provide the benefits
of that enforcement to JPMC.”

 

“12.6 Adequate Assurances

 

With respect to any Schedule to be entered into between a JPMC Entity and a
Supplier Affiliate, the JPMC entity may request and Supplier shall provide,
contemporaneous with the execution of the applicable Schedule, an adequate
assurance of such Supplier Affiliate’s ability to deliver the Deliverables in
the form of a parent guarantee, letter of credit or performance bond (each, an
“Assurance Document”) acceptable to the JPMC Entity in its reasonable
discretion. However, in the absence of such Assurance Document at the time the
Schedule is executed, and in connection with any Schedule to which Supplier
itself is a part, Supplier covenants and agrees that during the Schedule Term of
each Schedule, if the JPMC Entity becomes aware of facts or circumstances that
it reasonably believes would cause Supplier Affiliate not to be willing or able
to deliver the Deliverables or a significant portion of the Deliverables, the
JPMC Entity may request, and Supplier shall provide within 48 hours after
receipt of a request, adequate assurances (which may include furnishing an
Assurance Document), acceptable to the JPMC Entity in its reasonable discretion,
of Supplier Affiliate’s continuing ability and willingness to deliver the
Deliverables as required by the applicable Schedule; provided, that any dispute
with respect to this provision will trigger an immediate executive level
face-to-face meeting at JPMC’s offices in accordance with Section 19.14.”

 

“12.7 Financial Interests

 

Supplier represents and warrants that it will reveal all financial interests
related to any hardware, software, services, or provider thereof that Supplier
might recommend to JPMC.”

 

8.              Section 13, Indemnities in hereby deleted in its entirety and
replaced with the following:

 

“13 Indemnities

 

13.1                                                Supplier will indemnify,
defend and hold harmless JPMorgan Chase & Co. and all of its direct and indirect
officers, directors, employees, agents, successors and assigns (each, an
“Indemnified Person”) from any and all losses, liabilities, damages (including
taxes), and all related costs and expenses, including reasonable legal fees and
disbursements and costs of investigation, litigation, settlement, judgment,
interest and penalties (collectively, “Losses”), and threatened Losses due to,
arising from or relating to third party claims, demands, actions or threat of
action (whether in law, equity or in an alternative proceeding) (“Claim”)
arising from or relating to:  (a) Supplier’s actual or alleged breach of the
warranties set forth in Sections 12.1(a), 12.1(b), 12.1(c),12.1(d), 12.1(e),
12.1(f), 12.1(g), 12.1(h). 12.1(i), 12.1(n), 12.1(o), 12.3, 12.5, 12.6 in this
Agreement; (b) any actual or alleged infringement, violation or misappropriation
of the Intellectual Property Rights of any third person by (i) any Deliverables
provided by Supplier or (ii) JPMC or a Recipient’s use of those Deliverables;
(c) Supplier’s actual or alleged breach of any of the confidentiality or privacy
provisions in this Agreement; (d) the failure of Supplier or any of its
subcontractors or anyone acting on its or their behalf to pay any withholding or
other employment-related taxes or other obligations in connection with Supplier
Personnel; (e) fraud, grossly negligent, willful or reckless acts or omissions
of or by Supplier or any Supplier Personnel or (f) death, bodily injury,
personal injury or property damage caused by Supplier or Supplier Personnel or
incurred during the performance of the Services (each, an “Indemnified Claim”). 
No settlement or compromise that imposes any liability or obligation on any
Indemnified Person will be made without the Indemnified Person’s prior written
consent (not to be unreasonably withheld).  If Supplier fails to defend an
Indemnified Person as provided in this Section after reasonable notice of an
Indemnified Claim, Supplier will be bound:  (i) to indemnify and reimburse any
Indemnified Person for any Losses incurred by the Indemnified Person, in its
sole discretion, to defend, settle or compromise the Indemnified Claim; and
(ii) by the determination of facts common to an action and subsequent action to
enforce the Indemnified Person’s reimbursement rights. Notwithstanding the
above, Supplier shall have no obligation under this Subsection 12.1or other
liability for any infringement or misappropriation claim resulting or alleged to
result from: (1) third party software not licensed by Supplier or if the
Deliverable has been modified or altered by any person or entity other than
Supplier without the written approval of Supplier (such writing may include
Documentation and comments to the source code); (2) any aspect of JPMC software,
documentation or data which existed prior to

 

10

--------------------------------------------------------------------------------


 

Supplier’s performance of Services; or (3) JPMC continuing the allegedly
infringing activity after being notified thereof and provided with modifications
that would have avoided the alleged infringement.  This Subsection 12.1sets
forth the exclusive remedy and entire liability and obligation of Supplier with
respect to intellectual property infringement or misappropriation claims,
including patent or copyright infringement claims and trade secret
misappropriation.

 

13.2  Indemnification Procedures.

 

(a)   If any Claim is commenced against any Party entitled to indemnification
under this Article 12 (“Indemnified Party”), written notice thereof shall be
given to the Party that is obligated to provide indemnification (“Indemnifying
Party”) promptly upon receipt of the Claim by the Indemnified Party.  Failure to
give such notification shall not affect the indemnification provided hereunder
except to the extent that the Indemnifying Party has actually been materially
and adversely affected as a result of such failure (except that the Indemnifying
Party shall not be liable for any expenses incurred during the period in which
the Indemnified Party failed to give notice if such Indemnified Party failed to
give prompt notice).  To the extent received, the Indemnified Party shall make
reasonable efforts to deliver copies of all notices and documents related to the
Claim, including court papers, to the Indemnifying Party within five
(5) business days of the Indemnified Party’s receipt thereof.

 

(b)   After such notice, if the Indemnifying Party shall acknowledge in writing
to such Indemnified Party that this Agreement applies with respect to such
Claim, then the Indemnifying Party shall be entitled, if it so elects, in a
notice delivered to the Indemnified Party not less than fifteen (15) days prior
to the date on which a response to such Claim is due, to immediately take
control of the defense and investigation of such Claim and to select and engage
attorneys reasonably satisfactory to the Indemnified Party to handle and defend
the same, at the Indemnifying Party’s sole cost and expense.

 

(c)   The Indemnified Party shall cooperate in all reasonable respects with the
Indemnifying Party and its attorneys in the investigation, trial and defense of
such Claim and any appeal arising therefrom; provided, however, that the
Indemnified Party may, at its own cost and expense, participate, through the
Indemnified Party’s own attorneys or otherwise, in such investigation, trial and
defense of such Claim; and any appeal arising therefrom.  The Indemnifying Party
will bear the costs of counsel engaged by the Indemnified Party by reimbursing
the Indemnified Party, as such costs are incurred and upon request therefor, if:
(i) the use of counsel chosen by the Indemnifying Party to represent the
Indemnified Party would present such counsel with a conflict of interest that
would preclude such counsel from representing the Indemnified Party or (ii) the
Indemnifying Party has failed to engage counsel reasonably satisfactory to the
Indemnified Party within thirty (30) days after the Indemnifying Party has
received notice of a Claim.

 

(d)   If the Indemnifying Party does not assume full control over the defense of
a Claim subject to such defense as provided in this Section 13.3
(Indemnification Procedures), the Indemnifying Party may participate in such
defense, at its sole cost and expense, and the Indemnified Party shall have the
right to defend the Claim in such manner as it may deem appropriate, at the cost
and expense of the Indemnifying Party, and the Indemnifying Party will bear the
costs incurred by the Indemnified Party in connection therewith by reimbursing
the Indemnified Party, as such costs are incurred and upon request therefor.

 

(e)   Supplier shall not settle any claim, action or proceeding in respect of
which indemnity may be sought hereunder, whether or not JPMC is an actual or
potential party to such claim, action or proceeding without JPMC’s written
consent, which consent shall not be unreasonably withheld, delayed, or
conditioned.  Notwithstanding the foregoing, JPMC may withhold, delay and/or
condition its consent to any settlement of a Claim, in JPMC’s sole and absolute
discretion, if:

 

(1)   such settlement: (A) involves a remedy other than the payment of money by
the Indemnifying Party, (B) affect any rights of JPMC, including any rights with
respect to the Work Product, (C) impose any actual liability upon JPMC, or
(D) contain or imply (1) a factual admission by or with respect to JPMC, (2) any
adverse statement or implication with respect to the character, professionalism,
due care, loyalty, expertise, or reputation of JPMC, or (3) any wrongful action
or inaction by JPMC; or

 

11

--------------------------------------------------------------------------------


 

(2)   Supplier and all plaintiffs or claimants do not affirmatively and
unconditionally absolve and release JPMC from any responsibility or liability
with respect thereto and the subject matter thereof and any responsibility or
liability with respect to the same, similar, or related facts or circumstances.

 

(f)    If JPMC is enjoined, or is otherwise prohibited, from using Deliverable
or Documentation (or any part thereof) as a result of or in connection with any
claim under Section 12.1, Supplier promptly shall, at its sole expense and in
the following order of precedence: (i) procure for JPMC the right to continue to
use the Deliverable or Documentation; (ii) modify the Deliverable or
Documentation so that it becomes noninfringing and nonviolative, without
diminishing the functionality or performance of the Deliverable or Documentation
or (iii) replace the Deliverable or Documentation with software and
documentation that are noninfringing and nonviolative with equivalent
functionality and performance.  If Supplier cannot, after using its best
commercial efforts to do so within a reasonable period of time, so procure,
modify or replace the Deliverable or Documentation, the Supplier shall terminate
the applicable Schedule with respect to the Deliverable or Documentation
involved and promptly refund to JPMC the fees for the Deliverable or
Documentation involved under such Schedule.

 

9.              Section 14.2 Exclusions, sub-clause (d), is hereby amended to
include the sub-provision towards the exclusions from the Liability provided:

 

“(viii) death, personal injury or tangible property damage caused by either
party”

 

10.       Section 15, Insurance, is hereby deleted in its entirety and replaced
with the following:

 

“15 Insurance

 

Within five Business Days after the execution of this Agreement or before
commencing the provision of Deliverables or permitting any subcontractor to
commence the provision of Deliverables, whichever is earlier, Supplier will, at
its own cost and expense, procure and maintain in full force and effect
throughout the Schedule Term the insurance policies listed in the Insurance
Exhibit attached hereto.”
Insurance Exhibit is hereby added by way of this Amendment.

 

11.       Section 16, Term; Termination is hereby amended as follows:

 

A.            Section 16.4, Termination for Insolvency; Change of Control is
hereby amended to be deleted in its entirety and replaced with the following:

 

“16.4, Termination for Insolvency; Change of Control

 

Either party may terminate this Agreement or any Schedule, in whole or in part,
for cause as of the date specified in a termination notice if the other party,
or, in the case of Supplier, any of Supplier’s Affiliates providing Deliverables
to JPMC:  (a) files for bankruptcy, (b) becomes or is declared insolvent, (c) is
the subject of any proceedings (not dismissed within 30 days) related to its
liquidation, insolvency or the appointment of a receiver or similar officer for
that party, (d) makes an assignment for the benefit of all or substantially all
of its creditors, (e) takes any corporate action for its winding-up, dissolution
or administration, (f) enters into an agreement for the extension or
readjustment of substantially all of its obligations, or (g) recklessly or
intentionally makes any material misstatement as to financial condition.”

 

B.            Section 16, Term; Termination is hereby further amended to include
the following new sections:

 

“16.7 Termination Assistance Services

 

In connection with the termination of any Schedule, Supplier will provide any
and all services reasonably requested by JPMC, or as otherwise provided in the
Schedule, to make a smooth transition from the use of Deliverables provided
under the applicable Schedule to internal functions or alternate providers. 
JPMC will pay Supplier the most applicable rates in any Schedule or in
accordance with the Pricing Schedule Exhibit, in consideration of those
services.  However, if JPMC terminates the Schedule for cause, Supplier will
provide to JPMC these termination assistance services at rates in effect at time
of termination.”

 

“16.8 Survival

 

(a)   Effect on Schedules

 

12

--------------------------------------------------------------------------------


 

After this Agreement terminates, the terms of this Agreement will remain in
effect with respect to any Schedule entered into before the termination. 
However, no Schedule may be entered into under this Agreement after it
terminates.

 

(b)   Surviving Provisions

 

After this Agreement or a Schedule terminates or expires, the terms of this
Agreement and that Schedule that expressly or by their nature contemplate
performance after such termination or expiration will survive and continue in
full force and effect.  For avoidance of doubt, the provisions protecting
Confidential Information, permitting audits, providing for rights of quiet
enjoyment, granting perpetual licenses, requiring reimbursement of Losses,
requiring indemnification and setting forth limitations of liability each, by
their nature, contemplate performance or observance after this Agreement or a
Schedule expires or terminates.”

 

12.       Section 18, Security; Information Technology Control Policies is
hereby amended as follows:

 

A.            Section 18.3, Compliance with JPMC Information/Technology Control
Policies, is hereby amended to be deleted in its entirety and replaced with the
following:

 

“18.3 Compliance with JPMC Information/Technology Control Policies

 

(a)   Whenever Supplier has JPMC Data, Supplier will (i) comply with ISO/IEC
27002 (Information Technology — Code of Practice for Information Security
Management), (ii) comply with JPMC’s Minimum Control Requirements (a current
copy of which is located at
http://www.jpmorganchase.com/corporate/About-JPMC/supplier-minimum-control-requirements.htm
or is otherwise available from JPMC upon request), and (iii) if Supplier stores,
processes or transmits payment card primary account numbers or other cardholder
data, comply with the then current Payment Card Industry Data Security Standard
as well as any procedures set forth in the applicable Schedule (collectively,
the “IT Risk Management Policies”).  JPMC may update the Minimum Control
Requirements from time to time on reasonable notice, and Supplier will comply
with the updated Minimum Control Requirements within the time required by
applicable Law or as reasonably requested by JPMC.  Additionally, whenever
Supplier has JPMC Data, Supplier will have policies and procedures to detect
patterns, practices, or specific activity that indicates the possible existence
of identity theft (“Red Flags”) that may arise in the performance of Supplier’s
obligations under this Agreement and either report the Red Flags to JPMC or take
appropriate steps to prevent or mitigate identity theft.  Supplier will not
provide any JPMC Data to any subcontractor unless the subcontract requires the
subcontractor to comply with the IT Risk Management Policies and the Privacy
Regulations and to permit security audits by Auditors.

 

(b)   Unless and until JPMC is satisfied that Supplier is fully complying with
this Section, Section 18.5 and Section 20, JPMC will not be bound by any
obligation to allow Supplier access to JPMC Data.  Any breach of this
Section 18.3, 18.5 and Section 20 that is not corrected within 30 days after
JPMC gives Supplier a notice describing the breach will be deemed a material
breach of this Agreement (even if the breach was not otherwise material).

 

(c)   Before Supplier may modify its systems in a way that could adversely
impact the security of its systems, Supplier must send a 30 day advance notice
to JPMC containing a reasonably detailed description of the proposed
modification and a representation and warranty that:  (i) the proposed
modifications will not pose any new or additional risks to the JPMC Data, and
(ii) Supplier’s systems will continue to comply with JPMC’s IT Risk Management
Policies.

 

(d)   In addition to any reporting requirements set forth in the applicable
Schedule, Supplier will provide the following written periodic reports to the
JPMC Relationship Manager:  (i) on a quarterly basis:  (A) summary system and
network security incident reporting and access violation reporting, and summary
of any Supplier remediation or action plans; (B) summary of incidents and
breaches as to which Supplier was required to inform JPMC under Section 20.1 and
Section 11, and summary of any Supplier remediation or action plans; and (C) the
status of any existing remediation or action plans, including those that are
related to security or that may impact the Deliverables; (ii) on a semi-annual
basis, a then current list of names, user IDs and access levels for any JPMC
personnel having access to Supplier applications and systems; and (iii) on an
annual basis, summary security vulnerability scan or penetration test reporting
with respect to the Deliverables and Supplier’s system and networks, including
the perimeter, and summary of any Supplier remediation or action plans.”

 

13

--------------------------------------------------------------------------------


 

B.            Section 18.5, Reports & On-Site Review, is hereby amended to
delete sub-clause (c) in its entirety and replace with the following:

 

“(c) In addition to JPMC’s other audit rights under this Agreement, Auditors may
conduct on-site security reviews, vulnerability testing and disaster recovery
testing for Supplier’s systems containing JPMC Data and otherwise audit
Supplier’s operations for compliance with the Minimum Control Requirements. 
Auditors, other than regulators, will provide reasonable notice of such reviews.
If vulnerabilities are identified, Supplier will (i) promptly document and
implement mutually agreed upon remediation plan, and (ii) upon JPMC’s request,
provide JPMC with the status of the implementation. JPMC is not responsible for
any harm that results from these tests except to the extent it is a result of
JPMC’s gross negligence, reckless or willful misconduct.

 

(d)   At least annually, Supplier will have a certified independent public
accounting firm or another independent third party reasonably acceptable to
JPMC:  (i) to the extent applicable/required as set forth in the Schedule,
conduct a review or assessment and provide a full attestation, review or report
under (A) SSAE 16 (Statement on Standards for Attestation Engagements No. 16)SOC
(Service Organization Control) 2; (B) ISAE 3402 (International Standards on
Assurance Engagements No. 3402) Type II; (C) BITS Financial Institution Shared
Assessment Program (Standardized Information Gathering plus Agreed Upon
Procedures); (D) SysTrust review (in accordance with principles and criteria
developed by the American Institute of Certified Public Accountants); (E) a
replacement for one of the foregoing approved by JPMC; or (F) other third party
reviews and reports reasonably acceptable to JPMC, in each case, of all key
systems and operational controls used in connection with any JPMC Data; and
(ii) conduct and provide a full report of an independent network and application
penetration test.  Each of these attestations, reviews, reports and tests will
be for a scope approved by JPMorgan Chase & Co. in its reasonable discretion. 
Supplier will provide all findings from these attestations, reviews and tests to
JPMC upon receipt from the third party.  Supplier will (A) implement all
recommendations set forth in such attestations, reviews, reports and any other
reasonable recommendations made by JPMC arising out of JPMC’s analysis of such
reviews and (B) upon JPMC’s request, provide JPMC with the status of the
implementation.”

 

C.            Section 18.6, Changes that may affect Services, is hereby deleted
in its entirety and replaced with the following:

 

“18.6, Changes that may affect Services

 

Supplier will notify JPMC promptly of any actual or threatened occurrence of any
event described in Section 16.4 or any other event that materially affects in an
adverse manner, or that could reasonably be expected to materially affect in an
adverse manner, Supplier’s ability to perform fully its obligations to any
Recipient.  Events or conditions that Supplier must report include (a) any
material breach (whether or not cured) of any (i) representation, warranty,
covenant or obligation of Supplier or any Supplier Affiliate or subcontractor
under this Agreement, or (ii) other agreement between Supplier or any Supplier
Affiliate and JPMC or any JPMC Affiliate; (b) any actual, threatened or
reasonably alleged violation of any applicable Law (including any criminal
conviction of, or charge of a criminal violation, or imposition of any sanctions
or professional disciplinary action that relate to provision of Deliverables)
against, (i) Supplier, (ii) any Supplier Affiliate, (iii) any Supplier Personnel
or (iv) any entity that is a party to or an Affiliate of a party to any
agreement for the merger, acquisition, divestiture of any similar arrangement
involving Supplier or any Supplier Affiliate; and (c) any risks or control
issues that have been identified that could prevent fulfillment of Supplier’s
obligations under this Agreement, along with, where applicable, information on
any systems and processes that have been established to monitor and manage
them.”

 

D.            Section 18.9, Disaster Recovery Plan is hereby deleted in its
entirety and replaced with the following:

 

“18.9, Disaster Recovery Plan and Business Continuity Plan for Resources
Required to Provide Critical Services.

 

Unless Services are identified in a Schedule as “non-critical” to JPMC, all
Services provided are considered critical (“Critical Services”).  If the
Services are Critical Services, then throughout the Schedule Term:

 

(a)   Supplier will maintain a disaster recovery and business continuity plan (a
“DRBCP”) for all technology, operational, financial, human or other resources
required to provide the Services, together with the capacity to execute the
DRBCP, with respect to Supplier’s primary, backup and other Systems, resources
and locations.  The DRBCP will, at a minimum, conform to the standards set by
the Federal Financial Institutions Examination Council, if applicable, as well
as the requirements set forth in the applicable Schedule.  In addition, the
DRBCP will address (to JPMC’s reasonable satisfaction) planning for pandemic and
other circumstances that may result in material loss

 

14

--------------------------------------------------------------------------------


 

of availability of Supplier Personnel. Any breach of this Section will be deemed
a material breach of this Agreement.

 

(b)   Within five days after signing the applicable Schedule and on an annual
basis thereafter, Supplier will provide JPMC with an executive summary of
Supplier’s then-current version of the DRBCP.  (If Supplier provided that
summary to JPMC before signing, then within five days after signing, Supplier
will provide JPMC a written confirmation that the DRBCP has not materially
changed from that previously summarized.) Upon request, Supplier will provide
Auditors and other JPMC designees access to the full DRBCP. In connection with
each Schedule, Supplier will revise the DRBCP to adequately address concerns
that JPMC raises from time to time.

 

(c)   Supplier will perform disaster recovery and business continuity tests at
least annually.  Supplier will give JPMC reasonable notice of, and JPMC will be
entitled to participate in, each test. Supplier will provide JPMC a written
description of all DRBCP test results in sufficient detail to allow JPMC to
assess the success of each test. Supplier will also participate and otherwise
cooperate with JPMC, as reasonably requested by JPMC, in connection with JPMC’s
development and testing of JPMC’s own disaster recovery and business continuity
plans.

 

(d)   Upon the occurrence of any disaster or other event requiring use of the
DRBCP, Supplier will promptly:  (i) notify JPMC of the disaster or other event
and (ii) provide JPMC and each Recipient access to the Services in a manner that
is at least equal to the access provided to Supplier’s other customers.  If JPMC
determines that Supplier has not complied or cannot comply with the provisions
of this Section or implement the DRBCP quickly enough to meet JPMC’s needs,
Supplier will promptly assist and support JPMC in obtaining the Critical
Services from an alternate provider.”

 

E.            Section 18, Security; Information Technology Control Policies is
hereby further amended to include the following additional section:

 

“18.10 Compliance with Procedures in Performance of Services

 

Supplier will, and will ensure that the Supplier Personnel will:  (a) while
visiting or accessing JPMorgan Chase & Co.’s or any Recipient’s facilities,
comply with JPMorgan Chase & Co.’s or any Recipient’s then-current safety and
security procedures, including pre-screening requirements, and other rules and
regulations applicable to JPMorgan Chase & Co. or Recipient personnel at those
facilities, (b) comply with all reasonable requests of JPMorgan Chase & Co. or
Recipient personnel, as applicable, pertaining to personal and professional
conduct, including Supplier Personnel training requirements, (c) comply with
JPMorgan Chase & Co.’s Supplier Code of Conduct, a current copy of which is
located at
http://www.jpmorganchase.com/corporate/About-JPMC/supplier-relations.htm or is
otherwise available from JPMC upon request, (d) comply with the JPMorgan Chase &
Co. Supplier Anti-Corruption Policy, a current copy of which is located at
http://www.jpmorganchase.com/corporate/About-JPMC/supplier-relations.htm or is
otherwise available from JPMC upon request and (e) otherwise conduct themselves
in an ethical, professional and businesslike manner.  Supplier will provide
Supplier Personnel with adequate training regarding JPMorgan Chase & Co.
Supplier Code of Conduct, JPMorgan Chase & Co. Supplier Anti-Corruption Policy,
compliance with applicable Laws and the proper provision (including as may be
otherwise described in this Agreement or the applicable Schedule) of Services
and other Deliverables.  If JPMC so requests, based on a reasonable belief that
any Supplier Personnel has breached any of the foregoing obligations, Supplier
will immediately, within 24 hours, remove any such Supplier Personnel from
performing Services to JPMC.”

 

13.       Section 19, Miscellaneous, is hereby amended as follows:

 

A.            Section 19.2, Notices, is hereby amended to append the following
provision at the end thereof:

 

“All notices must be in writing and in the English language. In addition, where
this Agreement states that notice will be given “immediately” after an event
occurs, the notifying party will also send an immediate e-mail message to the
other party’s Relationship Manager.  Notices to be given “promptly” will be
given, in any event, within five days.  A party may change its address for
notices by sending a change of address notice using this notice procedure.”

 

C.            Section 19.4, Waivers, is hereby deleted in its entirety and
replaced with the following:

 

“19.4 Waivers

 

The failure of either party to enforce strict performance by the other party of
any provision of this Agreement or to exercise any right under this Agreement
will not be construed as a waiver to any extent of that party’s right to assert

 

15

--------------------------------------------------------------------------------


 

or rely upon any provision of this Agreement or right in that or any other
instance.  A delay or omission by JPMC or Supplier to exercise any right or
power under this Agreement will not be construed to be a waiver of that right or
power.  Waiving one breach will not be construed to waive any succeeding
breach.  All waivers must be in writing and signed (not in electronic form) by
the party waiving rights.”

 

D.            Section 19.6, EEOC, is hereby amended to be deleted in its
entirety and replaced with the following:

 

“19.6 EEOC

 

If Supplier is a U.S. legal entity, then Supplier will not, and will ensure that
Supplier Personnel do not, discriminate against any of its employees or
applicants for employment because of age, race, color, religion, creed,
citizenship status, marital status, sexual orientation, sex, gender identity,
genetic information, national origin,  disability, veteran status or any other
protected status under applicable law (e.g., civil union status, height, weight,
arrest record and status with regard to public assistance, to the extent
protected under applicable law). Supplier further agrees, unless exempt, to
comply with all applicable requirements of the equal opportunity and affirmative
action clauses set forth in Executive Order 11246 (applicable to
subcontractors), as amended, in the regulations of the Department of Labor
implementing the Vietnam Era Veterans Readjustment Act of 1974, and in the
Rehabilitation Act of 1973, as amended, which, together with the implementing
rules and regulations prescribed by the Secretary of Labor, are incorporated
into this Agreement by reference.  The Supplier will abide by the requirements
of 41 CFR §§ 60-1.4(a), 60-300.5(a) and 60-741.5(a).  These regulations prohibit
discrimination against qualified individuals based on their status as protected
veterans or individuals with disabilities, and prohibit discrimination against
all individuals based on their race, color, religion, sex, or national origin. 
Moreover, these regulations require that Supplier takes affirmative action to
employ and advance in employment individuals without regard to race, color,
religion, sex, national origin, protected veteran status or disability. 
Supplier will comply with JPMorgan Chase & Co.’s policy of maintaining a
business environment free of all forms of discrimination, including sexual
harassment.”

 

E.            Section 19.7, Publicity, is hereby amended to delete the last
sentence of the section and replace with the following:

 

“No exceptions are granted without the prior written consent of both the
JPMorgan Chase & Co. Global Media Relations Department and a Managing Director
within JPMorgan Chase & Co.’s sourcing organization.”

 

F.             Section 19.14, Dispute Resolution, is hereby amended to include
the following provision at the end thereof:

 

“If either party invokes executive level dispute resolution pursuant to
Section 12.6, the executive sponsors designated by each party will convene at a
meeting at JPMC’s offices, or other location designated by JPMC, within 48 hours
of notice by either party.”

 

F.             Section 19.22, Supplier Diversity is hereby amended to include
Service Disabled Veteran Business Enterprises (“DVBE”) within the definition and
scope of “Diverse Suppliers”

 

G.           Section 19, Miscellaneous is hereby further amended to include the
following new sections:

 

(i) “19.23 Relationship Manager

 

Each party will name one of its employees as the primary liaison with the other
party for each Schedule (each, a “Relationship Manager”).  The Relationship
Managers will serve as the parties’ points of contact.”

 

(ii) “19.24 Executive Order 13496 Compliance

 

The Supplier agrees to comply with all regulations issued pursuant to Executive
Order 13496, if applicable, including 29 CFR Part 471, Appendix A to Subpart A
of Part 471.”

 

(iii) “19.25 Immediate Injunctive Relief

 

Supplier acknowledges that JPMC will be irreparably harmed and Section 19.14
will not apply if Supplier breaches (or attempts or threatens to breach): 
(a) its obligation to provide critical services to JPMC or Recipients (such as
the termination assistance services as provided in Section 16.7), (b) its
obligation respecting continued performance in accordance with Section 16.4, or
(c) its obligations with respect to JPMC’s Confidential Information or JPMC
Data.  If a court of competent jurisdiction finds that Supplier has breached (or
attempted or threatened to breach) any of those obligations, Supplier agrees
that, without any additional findings of irreparable injury or other conditions
to injunctive relief, it will not oppose the entry of an appropriate order
compelling performance by Supplier and restraining it from any further breaches
(or attempted or threatened breaches).”

 

16

--------------------------------------------------------------------------------


 

(iv) “19.26 Waiver of Jury Trial

 

BOTH PARTIES AGREE TO WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN THE
RESOLUTION OF THE DISPUTE OR CLAIM, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, BETWEEN ANY OF THE PARTIES OR ANY OF THEIR RESPECTIVE AFFILIATES
ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THIS AGREEMENT.”

 

(iv) “19.27 Interpretation

 

Each party acknowledges that this Agreement has been the subject of active and
complete negotiations, and that this Agreement should not be construed in favor
of or against any party by reason of the extent to which any party or its
professional advisors participated in the preparation of this Agreement.”

 

(v) “19.29 Disablement of Software and Hardware

 

Except if and to the extent expressly necessary for performance of maintenance
or any other servicing or support expressly authorized in writing by JPMC, in no
event will Supplier, its agents or employees or anyone acting on its behalf,
intentionally disable or interfere, in whole or in part, with JPMC or
Recipient’s use of any Deliverables or any software, hardware, systems or data
owned, utilized or held by JPMorgan Chase & Co., Recipients or customers without
the written permission of a corporate officer of JPMC, whether or not the
disablement is in connection with any dispute between the parties or otherwise. 
Supplier understands that a breach of this provision could cause substantial
harm to JPMC and to numerous third parties having business relationships with
JPMorgan Chase & Co.  No limitation of liability, whether contractual or
statutory, will apply to a breach of this Section.”

 

(vi) “19.30 Nature of Licenses

 

All rights and licenses granted by Supplier pursuant to this Agreement by
Supplier are, and will otherwise be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code (or any replacement Law)
(the “Code”), licenses to rights to “intellectual property” as defined in the
Code.  The parties agree that each licensee, as licensee of those rights under
this Agreement, will retain and may fully exercise all of its rights and
elections under the Code.  The parties further agree that, if bankruptcy
proceedings are brought by or against Supplier under the Code, each licensee
will be entitled to retain all of its rights under this Agreement.”

 

(vii) “19.31 JPMC Delays

 

If a failure of JPMC to perform any of its obligations within the timeframes set
forth in this Agreement or any Schedule prevents Supplier from timely performing
its obligations, then the relevant dates of Supplier’s performance will be
extended by an amount equal to the delay caused by JPMC.  The provisions of this
Section will apply only if Supplier:  (a) notifies JPMC promptly (not more than
seven days) after the occurrence of an event that constitutes a delay by JPMC
under this Section, and (b) uses commercially reasonable efforts to perform
notwithstanding JPMC’s failure to perform.  JPMC’s failure to perform any of its
stated operational responsibilities or provide any JPMC resources expressly
required pursuant to a Schedule will neither constitute a breach nor give rise
to any right to terminate this Agreement or any Schedule.”

 

(viii) “19.32 Model Analysis

 

To the extent a Deliverable is used by or for JPMC to value positions, measure
exposure or evaluate risk (collectively, the “Models”), including to facilitate
JPMC’s compliance with regulatory and management requirements to fully
understand and explain the Models used for its businesses, promptly after
request from JPMC and at no additional charge, Supplier will (a) deliver to JPMC
documentation sufficient to enable a detailed understanding of the methodology,
analysis and calculations that are referenced, included or implemented in the
development or use of the Models (collectively, “Model Analysis”) so as to
enable JPMC to review and explain the Models; and (b) make qualified Supplier
Personnel available to JPMC and its designees (including regulators and other
Auditors) to provide “plain English” explanations of any such Models or Model
Analysis.  Any such documentation and explanation is subject to Section 11.”

 

(ix) “19.33 Time is of the Essence

 

Supplier acknowledges that time is of the essence with respect to the
performance of Supplier’s obligations to JPMC.”

 

(x) “19.34 English Language

 

The official language of the Agreement, its Exhibits and Schedules will be the
English language.”

 

17

--------------------------------------------------------------------------------


 

14.       The following additional provisions are included by way of this
Amendment:

 

A.            “20 Data Handler Terms

 

20.1 Grant of License to Use JPMC Data; Obligation to Notify JPMC

 

JPMC hereby grants Supplier a limited license to use the JPMC Data solely to
perform Supplier’s obligations to JPMC during the Schedule Term.  Supplier will
not use JPMC Data to contact any person except if required by any applicable Law
and in accordance with this Agreement, provided, however, that in no event will
any such contact involve marketing or solicitation of products or services. JPMC
reserves all other rights in the JPMC Data.  Supplier will immediately notify
JPMC of any actual or reasonably suspected unauthorized access to or use of the
JPMC Data under Supplier’s control and Supplier will include with that notice
the reasonably expected impact that the breach or access may have on any JPMC
Entity or its customers.  Supplier will cooperate fully with JPMorgan Chase &
Co. to investigate any such unauthorized access.

 

20.2 Protection of JPMC Data in the Event of Data Handler Bankruptcy

 

If Supplier undergoes any of the events described in Section 16.4, JPMC will
have the immediate right to take possession of and retain for safekeeping all
JPMC Data then in Supplier’s possession or under Supplier’s control.  JPMC may
retain the JPMC Data until the trustee or receiver in bankruptcy or other
appropriate court officer provides JPMC with adequate assurances and evidence
that the JPMC Data will be protected from sale, release, inspection, publication
or inclusion in any publicly accessible record, document, material or filing. 
Supplier and JPMC agree that this Section is a material term of this Agreement,
and without it, JPMC would not have entered into this Agreement or permitted any
access to or use of JPMC Data.

 

20.3 Regeneration of JPMC Data by Data Handler

 

Supplier will promptly replace or regenerate from Supplier’s machine-readable
media any data, programs or information stored by Supplier that Supplier has
lost or damaged or obtain a new copy of the lost or damaged data, programs or
information.  Alternatively, if Supplier breaches this Section 20.3 and is
unable to replace or regenerate such data, programs or information JPMC may
replace or regenerate any data, programs or information that Supplier has lost
or damaged or obtain a new copy of the lost or damaged data, programs or
information, in which case, Supplier will promptly reimburse JPMC for all
reasonable costs associated with its regeneration or replacement efforts.

 

20.4 Storage, Return or Destruction of JPMC Data

 

Supplier will accurately and completely collect and maintain information
regarding the storage location, media, and method of storage of all JPMC Data on
an ongoing basis.  Unless expressly set forth in the applicable Schedule, if
Supplier stores JPMC Data (including any and all copies, whether in production,
backup or archival) it will do so on media logically and physically separate
from other media used to store data of other Supplier clients.  Further, in
addition to the return and/or destruction obligations under Section 11.5, with
respect to JPMC Data, prior to termination of the applicable Schedule, or on a
date otherwise reasonably specified by JPMC, Supplier will:  (a) meet with JPMC
representatives to prepare and implement a plan for the return of all JPMC Data
(in a format reasonably requested by JPMC); and (b) return to JPMC all JPMC Data
as requested by JPMC.  To the extent applicable record retention Laws require
Supplier to have access to JPMC Data after termination or expiration of the
applicable Schedule or JPMC’s request for return or destruction, unless
expressly set forth in an applicable Schedule, Supplier will provide those
requirements to JPMC.  Additionally, upon JPMC’s written direction, Supplier
will either:  (i) Securely Delete electronic JPMC Data from all media within 10
Business Days of that direction or (ii) to the extent that JPMC Data is in a
form or media other than electronic, comply with JPMC’s written instructions to
Securely Delete that JPMC Data.  Within 15 Business Days of that direction,
Supplier will cause an officer of Supplier to certify to JPMC in writing that
Supplier has complied with its obligations under clause (i) and (ii), as the
case may be, including in compliance with JPMC’s instructions.  To the extent
that JPMC Data cannot be so Securely Deleted due to technical or other reasons
reasonably acceptable to JPMC, and to the extent JPMC expressly agrees in
writing, Supplier will promptly provide a written description of measures to be
taken that will ensure, for as long as any JPMC Data remains under Supplier’s or
its subcontractors’ control, the continued protection of such JPMC Data, in
compliance with the requirements of Section 20 and Section 11.  “Securely
Delete” means using any and all means (including shredding or incineration in
compliance with the National Institute for Standards and Technology (“NIST”)
800-88 standard) of deleting all data and information to ensure that the data
and information deletion is permanent and cannot be retrieved, in whole or in
part, by any data or information retrieval tools or similar means in accordance
with JPMC’s prior written instructions. In no event will Supplier remove or have
removed any JPMC Data from Supplier’s or any subcontractor’s site without JPMC’s
prior written authorization.

 

18

--------------------------------------------------------------------------------


 

20.5 Survival of Data Handler Terms

 

The terms set forth in Section 20 will survive any expiration or termination of
this Agreement or any Schedule for any reason.

 

20.6 Allocation of Risk

 

The limitations of liability and disclaimers in this Agreement will not apply to
any breach of Section 20.”

 

B.            “21 Testing, Correction and Acceptance

 

Each Deliverable will be subject to acceptance by JPMC as follows:

 

21.1 Acceptance Testing

 

After a Deliverable has been delivered, installed and configured and is ready
for production in Recipient’s environment in accordance with Section 22.1(c),
JPMC will have 45 days (or another time period as may be agreed in writing by
the parties in the applicable Schedule) (the “Acceptance Testing Period”) to
verify that the Deliverable is in Compliance.  Supplier will provide all
reasonable assistance to JPMC or Recipient in connection with this testing.

 

21.2 Correction

 

If, during the Acceptance Testing Period, JPMC or a Recipient finds that a
Deliverable is not in Compliance, JPMC will describe to Supplier in reasonable
detail why the Deliverable is not in Compliance.  Within five Business Days (or
another time period as may be agreed in writing by the parties in the applicable
Schedule) after receipt of that description (the “Correction Period”), Supplier
will, at no additional cost to JPMC, render the Deliverable in Compliance.  If
Supplier fails to render the Deliverable in Compliance within the Correction
Period, JPMC may (a) extend the Correction Period; or (b) terminate the
applicable Schedule, in whole or in part, for material breach immediately by
notice.

 

21.3 Acceptance

 

(a)         Notice of Acceptance

 

If JPMC determines that a Deliverable is in Compliance, JPMC will notify
Supplier that the Deliverable has been accepted (“Acceptance” or “Accepted”). 
Acceptance will be implied:  (i) if Supplier gives JPMC notice after the
Acceptance Testing Period requesting JPMC provide a formal notice of Acceptance
and JPMC fails to respond within five Business Days; or (ii) if JPMC puts the
Deliverable into full production for 15 Business Days.  Acceptance will not be
implied from any other event.  Thus, for example, Acceptance will not be implied
if JPMC uses the Deliverable in limited production, authorizes work on
subsequent Deliverables, or makes a milestone payment.

 

(b)         Component Deliverables

 

For fixed fee Schedules, if a Deliverable (a “Component Deliverable”) associated
with a particular Milestone is to be integrated with another Deliverable (which
may be an enhancement) associated with that same Milestone (an “Integrated
Deliverable”), JPMC’s Acceptance of the Component Deliverable will be not final
until Supplier successfully integrates the Component Deliverable with the
Integrated Deliverable and JPMC Accepts those Integrated Deliverables.  Such
right shall only extend to Deliverables which have not been previously accepted
pursuant to a previous Milestone and acceptance may not be revoked for
previously accepted Deliverables

 

(c)          No Waiver

 

Acceptance does not waive any of JPMC’s rights to warranty and maintenance
service for the Deliverable, even if JPMC knows of the problems prior to
Acceptance.

 

21.4 Quiet Enjoyment

 

Upon Acceptance, Supplier will not disturb JPMC’s or Recipient’s quiet enjoyment
of the Deliverables.”

 

C.            “22 Delivery, Installation and Training

 

22.1 Pre-Delivery Testing

 

(a) General

 

Before Supplier delivers any Deliverable to a JPMC Entity or a Recipient, or
provides access to any Deliverable to the extent they will be delivered
remotely, Supplier will verify that the Deliverable is in full compliance with
all applicable specifications, including functional, performance and operational
specifications described in the applicable Schedule (“Documentation”) or other
written technical specifications provided to, or agreed with,

 

19

--------------------------------------------------------------------------------


 

JPMorgan Chase & Co. about the Deliverable which are referred to and
incorporated in to a Schedule (“Compliance”).  Upon JPMC’s request, Supplier
will permit JPMC or any Recipient (or its designees) to observe that
verification and obtain a report of all results.

 

(b)         Software Deliverables.

 

To the extent that Supplier is providing software, including software
development services as set forth in a Schedule for JPMC, Supplier shall
demonstrate the maturity of controls in its development process by providing
JPMC with applicable documentation and/or artifacts that the following software
development controls are in place for the scope of the Deliverables being
provided to JPMC hereunder which may include, to the extent agreed in the
Schedule, the following:  (i) security requirements in the requirements phase of
the software development life cycle; (ii) application architectural
framework(s) designed for resiliency; (iii) static code analysis during
development; (iv) dynamic scanning in the quality assurance or build process;
(v) manual penetration testing, and (vi) security vulnerability management.  If
Supplier is unable to provide any of the documentation or artifacts described
above, then before Supplier delivers any Deliverable to a JPMC Entity or a
Recipient, the following shall be required:  (x) a dynamic scan of Supplier’s
developed code in a JPMC quality assurance environment, or (y) a third party
provided scan of the binaries in a run time environment (the cost of such scan
to be at Supplier’s sole cost and expense).

 

(c)          Delivery.

 

Supplier will deliver or provide access to each Deliverable and Documentation to
be provided under any Schedule to JPMC or the applicable Recipient(s) in the
quantities, on the date(s) and/or to the place(s) specified in that Schedule,
subject to JPMC obligations set forth in the Schedule, and, if so provided in
the applicable Schedule install each Deliverable at JPMC or Recipient, in the
quantities, at the locations and on or before the dates specified in the
applicable Schedule.  If Supplier fails to do so, JPMC may, at its option: 
(a) extend the required date and receive from Supplier, as liquidated damages
and not as a penalty, the late delivery discount set forth in the applicable
Schedule, or (b) terminate the applicable Schedule(s), in whole or in part

 

22.2 Postponement

 

JPMC may at any time, upon thirty (30) days prior written notice to Supplier,
postpone Supplier’s scheduled provision of any Deliverable(s).  This notice will
specify the commencement and estimated duration of the postponement, on mutually
agreed terms.  Upon receiving the notice of postponement and expiration of the
30 day notice period, Supplier will implement the postponement and, during the
period of postponement, properly care for and protect all Deliverables in
progress.  JPMC may withdraw any postponement by notice to Supplier, in which
case Supplier will resume its provision of the Deliverables after a reasonable
resumption period, on mutually agreed terms.

 

22.3 Training

 

Training (if any) to be provided by Supplier with respect to the Deliverables
will be specified in the applicable Schedule.”

 

15.       Exhibit C - Pre-JPMC Assignment Statement, Exhibit E - Statement of
JPMC Domestic Fingerprinting Policy for Contingent Worker Providers/Servicing
Agencies and Exhibit F - Statement of JPMC Domestic Drug Testing Policy for
Contingent Worker Providers/Servicing Agencies and Appendix 1 to Master
Agreement Exhibit F are hereby deleted by way of this Amendment.

 

II.           Except as expressly amended herein, the Agreement remains in full
force and effect.

 

End of Document

 

20

--------------------------------------------------------------------------------


 

INSURANCE EXHIBIT

 

Supplier, within five Business Days after the execution of this Agreement or
before commencing the provision of Deliverables or permitting any subcontractor
to commence the provision of Deliverables, whichever is the earlier, will
procure, maintain and evidence, at its own expense, the following required
insurance of the following kinds and limits, with companies carrying a financial
strength rating of not less than “A-” and in a financial size category of
Class VIII or better, each as rated in the most current Best’s Insurance
Reports, and permitted to insure risks in each jurisdiction where a claim or
claims might arise or who are otherwise acceptable to JPMC.  Supplier may carry,
at its own expense, such additional insurance as it may deem necessary. 
Supplier will not be deemed to be relieved of any responsibility by the fact
that it carries insurance.

 

A.                                    REQUIRED INSURANCE.

 

(i) Workers’ Compensation and Employer’s Liability Insurance in accordance with
the applicable laws of (a) the State of New York or (b) the state in which the
Deliverables are to be provided or performed or (c) the state in which Supplier
is obligated to pay compensation to employees engaged in the performance or
provision of the Deliverables.  The policy limit under the Employer’s Liability
Insurance section will not be less than $1,000,000 for any one accident and will
include a waiver of subrogation against JPMorgan Chase & Co. and its
subsidiaries, agents, officers, directors and employees.  If the Supplier is a
sole proprietor and qualifies for exemption, Supplier will provide to JPMC
evidence of exemption in the form of a certificate of exemption, affidavit of
exemption or its equivalent received from the State’s Workers Compensation
Division.  The required limit of liability may be satisfied through a
combination of primary Employer’s Liability and Umbrella Liability insurance.

 

(ii) Commercial General Liability Insurance written on ISO occurrence form CG 00
01 (or a substitute form providing equivalent coverage) covering claims related
to or arising from the Deliverables, the performance and provision of the
Deliverables and everything incidental thereto, with limits of not less than
$2,000,000 per occurrence,  or in whatever higher amounts as may be requested by
JPMC from time to time and mutually agreed, in writing, by the parties, and
extended to cover:  (a) Contractual Liability, with defense provided in addition
to policy limits for indemnitees of the named insured; (b) if any of the
Deliverables are subcontracted, Independent Contractors Liability providing
coverage in connection with such portion of the Deliverables which may be
subcontracted; (c) Broad Form Property Damage Liability; (d) Products &
Completed Operations;  (e) Personal and Advertising Injury Liability and
(f) Hired and Non-Ownership Automobile Liability, if not covered under
Automobile Liability Insurance.  The policy will include: (x) a waiver of
subrogation against all parties named as additional insureds, (y) a severability
of interest provision and (z) “JPMorgan Chase & Co. and any and all
subsidiaries, directors, officers, employees, and agents as their interest may
appear” as additional insureds.  If such Commercial General Liability insurance
contains a general aggregate limit, it will apply separately to the location or
project that is the subject of the applicable Schedule.  The Commercial General
Liability Insurance required under this paragraph will be raised to not less
than $5,000,000 per occurrence combined single limit if Supplier’s provision of
the Deliverables, in the ordinary course, involves hazardous trades (e.g.,
mechanical, electrical, plumbing or construction services or trades requiring
the use of heavy machinery).  The required limit of liability may be satisfied
through a combination of primary Commercial General Liability and Umbrella
Liability insurance.

 

(iii) If automobiles or other vehicles are used in connection with the
performance or provision of the Deliverables, Automobile Liability Insurance
written on ISO occurrence form CA 00 01 (or a substitute form providing
equivalent coverage) for any auto, including owned, hired, and non-owned
automobiles and other vehicles, with bodily injury and property damage limits of
not less than $2,000,000 each accident limit.  The policy will include “JPMorgan
Chase & Co. and any and all subsidiaries, directors, officers, employees, and
agents as their interests may appear” as additional insureds and a waiver of
subrogation against all parties named as additional insureds.  The Automobile
Liability Insurance required under this paragraph will be raised to not less
than $5,000,000 each accident limit if Supplier’s provision of the Deliverables,
in the ordinary course, involves hazardous trades (e.g., mechanical, electrical,
plumbing or construction services or trades requiring the use of heavy
machinery).  The required limit of liability may be satisfied through a
combination of primary Automobile Liability and Umbrella Liability insurance.

 

(iv) If Supplier transports the property of JPMC or JPMC’s customers, All Risk
Motor Truck Cargo Insurance or All Risk Transit and Premises Insurance with
limits of not less than the replacement cost value, including reconstruction

 

21

--------------------------------------------------------------------------------


 

coverage in an amount of not less than $250,000, with no per item limit,
covering property of JPMC or JPMC’s customers while on the premises of, in
transit with or otherwise in the possession of Supplier Personnel.  This policy
will:  (a) have no coverage limitations, exclusions or warranties other than
standard exclusions for war, nuclear accident and breakage and (b) name JPMC as
loss payee.

 

(v) If Supplier will be performing or providing Deliverables on JPMC premises,
have access to JPMC tangible property or have control of or access to JPMC
systems, accounts, money, or securities, Commercial Blanket Bond or an
equivalent insurance policy covering all Supplier Personnel while engaged in
connection with the Deliverables with a limit of not less than $10,000,000 per
loss and including coverage for property of others in possession of Supplier
Personnel while performing or providing the Deliverables.  This policy will
(a) have no coverage limitations, exclusions or warranties other than standard
exclusion for war, nuclear accident and breakage; and (b) name JPMC as loss
payee.

 

(vi) To the extent Supplier holds, stores, stages, works upon or in any manner
possesses personal property that is owned, held, or leased by, or the
responsibility of JPMC or any of its customers, All Risk property damage
insurance or Special Causes of Loss Form property insurance including coverage
for loss caused by fire, flood, sprinkler leakage, windstorm, or earthquake in
an amount equal to the replacement cost of such property.  Flood insurance will
be required only to the extent that the property is within an area designated as
having special flood hazards pursuant to the National Flood Insurance Act of
1968 or the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001-4128) or any
amendments or supplements thereto or substitutions therefore (collectively, the
“National Flood Insurance Program”).  The insurance carried in accordance with
this subsection (vi) will contain an endorsement that provides that JPMC will be
named as a loss payee relative to any loss or damage to the property described
in this subsection (vi), and JPMC’s interest in any claim under Supplier’s
insurance will be primary to and non-contributing with any interest of Supplier
or any other party included under Supplier’s insurance.

 

(vii) To the extent that Supplier provides software, hardware, software or
system development, consulting services, or Internet/Application Service
Provider services (e.g., outsourced functions such as web-hosting), Technology
Errors & Omissions (or technology professional liability coverage) insurance,
including coverage for loss or disclosure of electronic data, media and content
rights infringement and liability, network security failure and software
copyright infringement liability and bodily injury and property damage due to
the failure of Supplier’s products or services with limits of not less than
$10,000,000 per occurrence.  If the policy is written on a claims-made basis,
the coverage must remain in force for a period of at least two years following
the provision or performance of the Deliverables.

 

(viii) To the extent that Supplier provides content, Media Errors & Omissions
(or Media Liability) insurance, including coverage for loss or disclosure of
electronic data, media and content rights infringement and liability, with
limits of not less than $10,000,000 per occurrence.  If the policy is written on
a claims-made basis, the coverage must remain in force for a period of at least
two years following the provision or performance of the Deliverables.

 

(ix) If Supplier has access to Confidential Information, Privacy and Network
Security (sometimes otherwise known as Cyber Liability) coverage which includes
providing protection against liability for (a) system attacks, (b) denial or
loss of service attacks, (c) spread of malicious software code, (d) unauthorized
access and use of computer systems, (e) crisis management and customer
notification expenses, (f) privacy regulatory defense and penalties and
(g) liability arising from the loss or disclosure of confidential data with
coverage limits of not less than $5,000,000 per occurrence. Such policy will
include “JPMorgan Chase & Co. and any and all subsidiaries, directors, officers,
employees, and agents as their interests may appear” as an additional insured.

 

(x) Professional Liability/Errors and Omissions Liability Insurance in the
amount of not less than $10,000,000 per claim covering loss arising from claims
alleging wrongful acts, errors or omissions committed by Supplier, its
employees, or agents in the provision of or failure to render professional
services.  If the policy is written on a claims-made basis, the coverage must
remain in force for a period of at least two years following the provision or
performance of the Deliverables.

 

Additional insured status for JPMorgan Chase & Co. and any of its subsidiaries,
directors, officers, agents, employees or any other party required to be named
as additional insureds under this Agreement will extend to the full limits of
liability maintained by the Supplier even if those limits of liability are in
excess of those required by this Agreement.

 

22

--------------------------------------------------------------------------------


 

Supplier’s insurance will be primary and all insurance carried by JPMorgan
Chase & Co. is strictly excess and secondary and will not contribute with
Supplier’s insurance.

 

Any self-insurance retentions or deductibles maintained by Supplier must be
approved in writing by JPMC.

 

The requirements of this Agreement as to insurance limits, acceptability of
insurers, and insurance to be maintained by Supplier are not intended to and
will not in any manner limit or qualify the liabilities and obligations assumed
by Supplier under this Agreement.

 

B.                                    CERTIFICATES OF INSURANCE; GENERAL.

 

Supplier will have its insurance broker provide Certificates of Insurance to
Supplier certifying that all insurance required is in force.  Supplier will
maintain the certificates and, upon JPMC’s request, make them available for
review.  Certificates of Insurance will include a copy of the insurance policy
endorsements or policy form provisions providing the following: (i) JPMC is
included as an additional insured where required, (ii) subrogation is waived
where required; (iii) Supplier’s insurance is primary, and all insurance
maintained by JPMorgan Chase & Co. is excess and secondary and shall not
contribute with Supplier’s insurance; and (iv) all insurance will not be
canceled or substantially changed without 30 days’ prior notice by certified
mail to JPMC at the above address.

 

In the event of any renewal, termination, cancellation, or expiration in any
policy of insurance required under this Agreement, Supplier will have its
insurance broker provide a Certificate of Insurance to Supplier, which Supplier
will maintain and make available at JPMC’s request for review.

 

Certificates must disclose all applicable policy deductibles and self-insured
retentions (“SIR”).  Supplier agrees to be liable for all costs within the
deductibles and SIR.  Any self-insured retentions or deductibles maintained by
Supplier must be approved in writing by JPMC.

 

With respect to additional insured endorsements, coverage will be no less broad
than one or the other of the following alternatives:  (a) the coverage afforded
to the named insured under the policy with respect to the Deliverables to be
provided or performed under this Agreement; or (b) the coverage afforded by
Insurance Services Office Endorsement entitled (“Additional Insured — Designated
Person or Organization”).

 

Supplier will, on request, permit JPMC to examine original insurance policies
and certificates.

 

Where allowed or required by law to allow indemnification for “action-over”
claims, Supplier specifically and expressly waives any immunity that may be
granted it under the applicable State workers compensation/Industrial Insurance
Act.  Further, the indemnification obligation under this Agreement will not be
limited in any way by any amount or type of damages, compensation or benefits
payable to or for any third party under workers compensation acts, disability
benefit acts, or other employee benefits acts; provided Supplier’s waiver of
immunity by the provisions of this paragraph extends only to “action-over”
claims against Supplier by JPMC, and does not include, or extend to, any claims
by Supplier’s employees directly against Supplier.

 

In the event that Deliverables are performed or provided by persons other than
Supplier who are not parties to any Agreement with JPMC, Supplier will arrange
to have such subcontractors furnish to Supplier evidence of insurance, subject
to terms and conditions determined adequate to satisfy Supplier, at least two
weeks prior to commencing with the performance or provision of such
Deliverables.  It is understood and agreed that Supplier’s determination of the
adequacy of the insurance carried by subcontractors in no way relieves Supplier
from liability assumed by Supplier or insurance required of Supplier.

 

END OF DOCUMENT

 

23

--------------------------------------------------------------------------------